                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )     NO. 3:14-cr-00080
 v.                                                        )
                                                           )     JUDGE RICHARDSON
                                                           )
 ANTONIO E. SHANKLIN                                       )


                                       MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion for Compassionate Release (Doc. No. 62,

“Motion”). Via the Motion, Defendant seeks a reduction of his 144-month sentence and immediate

release from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Like many other federal inmates in this district and around the country,

Defendant claims that the ongoing COVID-19 pandemic, as applied to his specific health profile,

satisfies the requirement of “extraordinary and compelling reasons” necessary for this Court to

grant “compassionate release”1 under Section 3582(c)(1)(A)(i), and that compassionate release is

otherwise appropriate in his case. The Government has filed a response in opposition (Doc. No.

67, “Response”), arguing that Defendant’s Motion should be denied because he has not shown that

he is not a danger to the safety of other persons, and that other applicable considerations counsel

strongly against compassionate release.




          1
            Such motions are also known as ones for “sentence modification”; thus, the Court refers to both
“compassionate release” and “sentence modification” throughout this opinion when referring to Defendant’s requested
relief. See United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at n.2 (D. Utah Feb. 18, 2020)
(“In this order, the court uses the phrase ‘compassionate release’ and ‘sentence modification’ interchangeably, which
is consistent with how other courts have used the terms.”); United States v. McDonald, No. 94-CR-20256-1, 2020 WL
3166741, at *1 (W.D. Tenn. June 8, 2020).



      Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 1 of 14 PageID #: 406
                                         BACKGROUND

        On May 7, 2014, an Indictment was filed in this Court charging Defendant with six

felonies: four counts of Possession with Intent to Distribute Crack Cocaine, in violation of 21

U.S.C. § 841(a)(1) (Counts One, Two, Three, and Five); Possession of a Firearm by a Convicted

Felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (Count Four); and Possession of a Firearm

in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. § 841(a)(1) (Count Six).

(Doc. No. 1). On August 31, 2015, Defendant pled guilty to Counts Five and Six of the Indictment

pursuant to a binding plea agreement submitted under Federal Rule of Criminal Procedure

11(c)(1)(C), wherein the United States agreed to dismiss the other counts. (Doc. No. 38).

Additionally, the agreed sentence was for 144 months—84 months on Count Five followed by 60

months consecutive on Count Six—in the custody of BOP, followed by 3 years of supervised

release. (Id.).

        The United States Sentencing Guidelines range for Defendant was 262 to 327 months.

(Presentence Investigation Report (“PSR”) at ¶ 8). On November 20, 2015, the Court accepted the

binding plea agreement; and consistent with that agreement sentenced Defendant to serve 144

months of imprisonment followed by 3 years of supervised release. (Doc. No. 43). Defendant has

been serving his sentence at FCI Forrest City (Arkansas). According to BOP, Defendant’s release

date    is   April   28,   2024.   See   Federal   Inmate    Locator,    Bureau    of   Prisons,

https://www.bop.gov/inmateloc/ (last accessed Nov. 20, 2020).

                  LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

        Prior to 2018, only the Director of the Bureau of Prisons could move for compassionate

release. The First Step Act amended 18 U.S.C. § 3582(c) to allow prisoners to move for

compassionate release on their own behalf. See First Step Act of 2018, § 603, Pub. L. No. 115-




    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 2 of 14 PageID #: 407
391, 132 Stat. 5239. Now, under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1)

First Step Act,2 a district court may under certain circumstances grant a defendant’s motion for

compassionate release (hereinafter, “defendant-filed motion”). See United States v. Jones, ---F.

3d---, No. 20-3701, 2020 WL 6817488, at *5 (6th Cir. Nov. 20, 2020) (“Congress’s use of ‘may’

in § 3582(c)(1)(A) dictates that the compassionate release decision is discretionary, not

mandatory.”). In order to grant such a defendant-filed motion, however, a court must find that the

so-called “exhaustion requirements” have been satisfied—i.e., “[either] the defendant has fully

exhausted all administrative rights to appeal a failure of [BOP] to bring a motion [for

compassionate release] on the defendant’s behalf or [there has been a] lapse of 30 days since the

receipt of such a request [for BOP to file such a motion] by the warden of the defendant’s facility,

whichever is earlier.” See also United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (explaining

that a district court may not disregard the exhaustion requirements of Section 3582(c)(1)(A)).

       Once it properly can act on a defendant-filed motion brought under 18 U.S.C. §

3582(c)(1)(A), the district court next determines whether, in its discretion, to grant compassionate

release to a defendant. In a recently issued opinion, the Sixth Circuit discussed the steps of the

compassionate release analysis:

       The three-step § 3582(c)(1)(A) test is as follows. At step one, a court must “find[
       ]” whether “extraordinary and compelling reasons warrant” a sentence reduction.
       18 U.S.C. § 3582(c)(1)(A)(i).12 At step two, a court must “find[ ]” whether “such
       a reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” Id. § 3582(c)(1)(A) (emphasis added). The Commission’s policy

       2
           That paragraph of Section 603 provides:

        (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
       RELEASE.—Section 3582 of title 18, United States Code, is amended—
                (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
       of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier . . .”




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 3 of 14 PageID #: 408
         statement on compassionate release resides in U.S.S.G. § 1B1.13. See U.S.S.G. §
         1B1.13 (U.S. Sent’g Comm'n 2018). Thus, if § 1B1.13 is still “applicable,” courts
         must “follow the Commission's instructions in [§ 1B1.13] to determine the
         prisoner’s eligibility for a sentence modification and the extent of the reduction
         authorized.” Dillon [v. United States], 560 U.S. [817,] 827 [(2010)]. At step three,
         “§ 3582(c)[ (1)(A) ] instructs a court to consider any applicable § 3553(a) factors
         and determine whether, in its discretion, the reduction authorized by [steps one and
         two] is warranted in whole or in part under the particular circumstances of the case.”
         Id.

Jones, 2020 WL 6817488, at *6. The court then went on to resolve the following question with

respect to defendant-filed motions (as opposed to compassionate-release motions filed BOP) in

particular: “given the First Step Act’s procedural reforms to compassionate release, is § 1B1.13

still an applicable—‘that is, “relevant” or “appropriate,”’ [United States v. Ruffin, 978 F.3d 1000,

1007–08]—policy statement for the purposes of the second § 3582(c)(1)(A) inquiry?” Id. The

court noted that this is a question that has “sharply divided the courts,” id. (citation omitted), as

many district courts, including this Court, previously considered the Section 1B1.13 policy

statements applicable when determining whether compassionate release was warranted. The court

then chose a side, holding that “the passage of the First Step Act rendered § 1B1.13 ‘inapplicable’

to cases where an imprisoned person files a motion for compassionate release.” Id. (citing United

States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).3 Therefore, “[u]ntil the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act, district courts have full discretion in

the interim to determine whether an ‘extraordinary and compelling’ reason justifies compassionate

release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id.

         In other words, because § 1B1.13 is inapplicable to defendant-filed motions, a district court




         3
           Prior to Jones, this Court treated § 1B1.13 as applicable to all motions for compassionate release, whether
filed by BOP or by a defendant. The Court does not necessarily perceive that such treatment resulted in a resolution
of any defendant-filed motions that was any different than the result the Court would have reached by treating §
1B1.13 as inapplicable to defendant-filed motions. But the Court does note that at least the analytical framework it
used prior to Jones was different than the analytical framework it will use in the aftermath of Jones.



    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 4 of 14 PageID #: 409
adjudicating such a motion is not bound by anything § 1B1.13 has to say about—including any

limitations or requirements § 1B1.13 would impose upon—the finding of ‘extraordinary and

compelling reasons. But this rule is not the only consequence of the Sixth Circuit’s decision on

Jones. Another is that the district court, in adjudicating a defendant-filed motion, may disregard

the requirement of § 1B1.13(2) that the court find the defendant not pose a danger (to any other

person or to the community) in order to grant compassionate release.

        If, in adjudicating a defendant-filed motion, a district court determines that extraordinary

and compelling reasons for compassionate release exists, the court then determines whether

compassionate release is warranted in light of the Section 3553(a) sentencing factors. See Jones,

2020 WL 6817488, at *9.4 The sentencing factors set forth in Section 3553(a) include:

                 (1) the nature and circumstances of the offense and the history and
                     characteristics of the defendant;

                 (2) the need for the sentence imposed—
                         (A) to reflect the seriousness of the offense, to promote respect for
                         the law, and to provide just punishment for the offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the defendant; and
                         (D) to provide the defendant with needed educational or vocational
                         training, medical care, or other correctional treatment in the most
                         effective manner;

                 (3) the kinds of sentences available;

                 (4) the kinds of sentence and the sentencing range established for—
                         (A) the applicable category of offense committed by the applicable
                         category of defendant as set forth in the . . .
                                 i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                                 ii) [in effect at the time of sentencing]

                 (5) any pertinent policy statement—


         4
           As suggested above, under Jones, the analysis of a defendant-filed motion differs from the analysis of a
BOP-filed motion in that (among other ways) the latter kind of motion—to which § 1B1.13 remains applicable—
requires an intermediate determination of whether the defendant-movant poses a danger to other persons or the
community. See U.S.S.G. §1B1.13(2).



    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 5 of 14 PageID #: 410
                       A) issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code; and
                       B) [and in effect at the time of sentencing]

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

                                            ANALYSIS

       I.      EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release. Defendant bears the burden to

show that extraordinary and compelling reasons exist warranting his release. United States v.

Shabudin, 445 F. Supp. 3d 212, 214 (N.D. Cal. May 12, 2020); United States v. Crouch, No. 5:19-

CR-00029-TBR, 2020 WL 1963781, at *3 (W.D. Ky. Apr. 23, 2020) (“[Defendant’s]

circumstances do not meet the burden of extraordinary and compelling.”).

       In the Motion, Defendant relies on the prevailing COVID-19 pandemic and his medical

conditions (i.e., high blood pressure, obesity, and being “a chronic care patient due to the fact [he]

was exposed to tuberculosis”). (Doc. No. 62 at 1-2). In Response, the Government argues that

“Defendant has not provided any documentation for his asserted medical conditions and therefore

cannot meet his burden to establish his entitlement to a sentence reduction on that ground alone.”

(Doc. No. 67 at 10 (citing United States v. Lotts, No. CR 08-1631 JAP, 2020 WL 835298, at *4

(D.N.M. Feb. 20, 2020))). However, the Government concedes that the Presentence Investigation

Report and Defendant’s medical records (which have been made part of the record by the

Government (Doc. Nos. 70, 71)) reveal that Defendant is obese. (Id. at 11). And the Government

further concedes that Defendant’s obesity is an “’extraordinary and compelling reason’ that may




    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 6 of 14 PageID #: 411
warrant the Defendant’s release.” (Id. at 11-12). The Court need not decide whether Defendant has

met his burden to demonstrate that extraordinary and compelling reasons exists, because the Court

below decides that compassionate release is not available to Defendant even if he were able to

demonstrate extraordinary and compelling reasons.


         II.      SECTION 3553(a) FACTORS

         Even assuming that Defendant is able to demonstrate that extraordinary and compelling

reasons exist for compassionate release, the Court would still deny the Motion upon consideration

of the Section 3553(a) factors, which collectively cut against granting compassionate release for

Defendant.5

         The nature and circumstances of the offense cut against compassionate release. During the

instant offenses of conviction, Defendant possessed a firearm while he was in possession of

distribution quantities of drugs. As this Court has noted before, the mix of firearms and narcotics

is a particularly dangerous combination. See United States v. Sanders, No. 3:12-CR-00183, 2020

WL 6460224, at *7 (M.D. Tenn. Nov. 3, 2020) (“Defendant’s underlying offense—possession of

a firearm during a drug trafficking crime—involves the very dangerous mix of drugs and

firearms.”). Such a dangerous combination, in the Court’s view, does not support a shortened

sentence.

         The history and characteristics of Defendant and the need to protect the public from further

crimes of Defendant cut against compassionate release. The Government argues that Defendant

would pose a danger to other persons and the community if he were released; therefore, the need



          5
            Jones suggests that a district court has the discretion to assume arguendo that extraordinary and compelling
reasons exist and then turn to the Section 3553(a) factors, inasmuch as Jones affirmed a district court that did exactly
that. See Jones, 2020 WL 6817488, at *9 (“Thus, the district judge in Jones’s case permissibly assumed for the sake
of argument that extraordinary and compelling circumstances existed[.]”).



    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 7 of 14 PageID #: 412
to protect the public from further crimes of Defendant weighs against granting compassionate

release. The Government asserts that “Defendant’s conviction in this case represented the

Defendant’s fourth conviction for selling cocaine [and] there is nothing to suggest the Defendant

would not return to drug dealing if released in this case.” (Doc. No. 67 at 14). Additionally, the

Government points to Defendant’s “abysmal performance while on probation and parole.” (Id.).

Further, the Government also relies on Defendant’s two prior convictions for violent offenses. The

Government describes one such conviction as follows:

               In 2000, the Defendant was convicted of simple assault. (PSR, ¶ 42). In that
       case, an officer pulled the Defendant over for a traffic stop. (Id.) Although the
       Defendant initially stopped, he subsequently drove off and headed straight towards
       the officer who was standing at the end of the driver’s side of the vehicle. (Id.) The
       officer jumped on the frame of the door to avoid being hit. (Id.) Later, another
       officer observed the defendant drive towards two bystanders at a high rate of speed,
       almost striking them. (Id.) The Defendant lost control of his vehicle and then fled
       on foot.

(Id. at 14-15). The Government also asserts that Defendant was convicted of simple battery in

2007, but the Government does not have any details regarding that conviction. (Id. at 15).

       The Court finds that the history and characteristics of Defendant, and the need to protect

the public, weigh against granting compassionate release under these factual circumstances. See

Jones, 2020 WL 2020 WL 6817488, at *9-10 (explaining that the district court must supply

specific factual reasons in its consideration of the Section 3553(a) factors). The Court does not

presume this merely because Defendant is currently incarcerated for a serious (though non-violent)

offense. The inquiry is more comprehensive than that, involving most significantly a review of

Defendant’s entire criminal history. Although Defendant was only 36 years old when he was

sentenced, he had a Criminal History Category of VI. (PSR at ¶ 8). As the Government points out,

Defendant’s criminal history includes several narcotics offenses similar to the instant offenses, in

addition to two violent offenses. (See id. at ¶¶ 41, 46, 48, 49). Combined with his current offenses,




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 8 of 14 PageID #: 413
this criminal record prevents the Court from concluding that Defendant would not pose a danger

to the community if released. See United States v. Holder, No. 1:18CR0609, 2020 WL 4570524,

at *3 (N.D. Ohio Aug. 7, 2020) (concluding that the defendant posed a danger to the community

based on his criminal history, which included two felony drug trafficking offenses).

       Additionally, a review of the PSR reveals numerous probation and parole violations. See

PSR at ¶ 39 (noting that on three occasions in 2000, community corrections violations were found

after the defendant failed to pay court costs, failed to report to his probation officer, and sustained

another arrest); id. at ¶ 41 (“On June 29, 2003, a parole violation warrant was issued [and the

violation later sustained] after the defendant sustained a new arrest.”) id. at ¶ 44 (noting that on

three occasions in 2007, probation violations were found after the defendant admitted to using

marijuana while on probation, failed to report to his probation officer, failed to provide proof of

attending a substance abuse program, and sustained a new arrest); id. at ¶ 46 (noting that on two

occasions in 2009, probation violations were found after he failed to attend a substance abuse

program and failed to pay court costs and fines); id. at ¶ 48 (“On September 6, 2013, a community

corrections violation warrant was issued [and the violations sustained] after the defendant

sustained a new arrest and submitted a urine sample which tested positive for marijuana and

cocaine.”). This litany of probation violations unfortunately suggests that Defendant perhaps

would not limit the danger he poses to the public by abiding by his conditions of supervised release.

       Ultimately, Defendant’s criminal record and continuous inability prior to the instant

offenses to correct his criminal behavior demonstrate his repeated disrespect for the law and a

substantial possibility (though admittedly, and fortunately, not a certainty) of recidivism.

Accordingly, the Court concludes that this factor weighs against granting compassionate release.




    Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 9 of 14 PageID #: 414
         Moreover, it is relevant to this particular factor (and presumably the next factor below)

that, as the Government notes, Defendant’s condition has been managed while in prison and BOP

has been taking efforts (imperfect though they may be) to control the spread of COVID-19. See

Ruffin, 2020 WL 6268582, at *8 (affirming district court’s denial of motion for compassionate

release for an inmate-defendant with serious medical conditions, in part because he “was receiving

regular medical treatment to manage those conditions” and “the prison had adopted sufficient

preventive measures to slow the spread” of COVID-19”).

         The need to provide Defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The Court will first focus on Defendant’s need for medical

care.

         The Court will not act like it knows the extent to which Defendant’s chances of COVID-

19 infection would be lower if he is released than if he stays in BOP custody, or how much more

likely a bad outcome upon infection would be for him as opposed to someone with a more typical

medical profile. As matter of sheer epistemology, the undersigned cannot and does not know such

things; this is true despite publicly available information from medical experts and public health

officials, inasmuch as they do not always agree with one another on issues related to COVID-19

and inasmuch as some seem to have reversed themselves on various issues over time.6 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been in constant flux, and it would be folly for the Court to rely blindly on any



          6
            It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time have equivocated regarding, or even starkly changed, their views concerning one or more
of numerous issues, including but not limited to: whether COVID-19 can be transmitted person to person; whether
persons should avoid crowds and/or otherwise alter their daily regimen due to the presence of COVID-19 in the United
States; the likely death toll and mortality rate from COVID-19; whether masks/face coverings should be worn; and
the extent to which COVID-19 may be transmitted via contact with inanimate surfaces.



   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 10 of 14 PageID #: 415
particular opinion or factual assertion merely because it comes from a purportedly knowledgeable

or reputable source.

       Having said that, the Court is willing to accept that Defendant is at substantial risk of

COVID-19 infection at FCI Forrest City, as there are currently 28 active COVID-19 cases in the

facility. See COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed Nov. 20, 2020). The Court is also willing to assume that Defendant’s medical conditions

make him prone to relatively bad outcomes in case of infection.

       But that does not mean that these circumstances ultimately support compassionate release.

For one thing, the Court would merely be speculating as to the extent of the risk of infection at

FCI Forrest City and as to the likelihood of a bad outcome upon infection. For another thing, to

say the least, it is not like there in no substantial risk of infection outside of BOP custody—

COVID-19 cases continue to rise across the United States. See Covid in the U.S.: Latest Map and

Case Count, The New York Times, https://www.nytimes.com/interactive/2020/us/coronavirus-us-

cases.html (last accessed Nov. 20, 2020) (“Over the past week, there has been an average of

166,272 cases per day [in the United States], an increase of 73 percent from the average two weeks

earlier.”). And as is also a matter of public record (and undeniable truth in the undersigned’s

personal experience), these cases have accrued despite substantial steps by both individuals and

government authorities to keep the infection rate down.

       Additionally, given Defendant’s history of criminal activity and probation violations,

Defendant has demonstrated an unwillingness and/or inability to comply with rules and societal

norms in at least some important respects. This is vital because decreasing his risk of infection

upon release from BOP custody would require him to observe public/health and societal norms

related to COVID-19, such as handwashing, face-covering and social distancing. For all of these




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 11 of 14 PageID #: 416
reasons, there is no good basis to believe that Defendant’s release is likely in actuality—not just

theory—to substantially reduce his risk from COVID-19.

       The sentencing guidelines do not support compassionate release. Defendant was sentenced

to a below-guidelines sentence. As noted above, the revised sentence requested by Defendant

(approximately 84 month) would amount to an even greater (much greater) downward variance

from the guideline range than the major one (i.e., from 262 months to 144 months) Defendant

already received at sentencing.

       The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct also cuts against Defendant. The sentence

Defendant now seeks would result in a disparately low sentence compared to defendants convicted

of similar conduct with similar criminal history. As noted above, the guidelines range for

Defendant was 262 to 327 months. (PSR at 34). The Court accepted the binding plea agreement;

and the Court sentenced Defendant to serve 144 months of imprisonment, a below guidelines range

sentence, as noted above. Notably, having himself agreed that 144 months was the appropriate

sentence in his case, Defendant can hardly deny that a sentence substantially under 144 months

generally would be inappropriately low in his case—which suggests that his requested reduced

sentence also poses a risk of an unwarranted sentencing disparity.

       And according to the Government, which does not appear to have understated how much

time has been credited to his federal sentence, Defendant has served only roughly (just under) 84

months of that below-guidelines range sentence. The revised sentence requested by Defendant,

therefore, would amount to a significant reduction from a sentence that already incorporated a

major variance. This would represent an especially large variance from his guideline sentence, and

this fact may weigh against his release. See United States v. Kincaid, 805 F. App’x 394, 395-96




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 12 of 14 PageID #: 417
(6th Cir. 2020) (holding that it is appropriate for district courts to consider the percentage of the

overall sentence left to be served when addressing compassionate release motions); Ruffin, 2020

WL 6268562, at *7 (affirming district court’s denial of motion for compassionate release, in part

because the defendant-inmate “has yet to serve even half of his 25-year sentence” and because

“the court had already varied downward” by one-sixth the bottom of the guideline range).

Additionally, at sentencing Defendant faced a mandatory minimum of 120 months, based on the

application of the statutory mandatory minimum and consecutive sentences on Counts Five and

Six. Thus, his time served is still materially short of even the mandatory minimum sentence (even

as such minimum would be reduced based upon credit for good time served).

       Although the guidelines of course are advisory only, and there is nothing wrong with

below-guidelines in general, the Court can (and in this instance does) treat such a large requested

variance as tending to frustrate the objective of avoiding unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct. The Court also

notes that the fact that Defendant has served nowhere near all (though admittedly a substantial

amount) of his (below-guideline) sentence can weigh against Defendant not only on this factor,

but also on other factors. Id. (“We have recognized that some of the § 3553(a) factors, including

the “need to provide just punishment” and “to reflect the seriousness of the offense,” allow courts

to consider the “amount of time” that a defendant has served on a sentence when deciding whether

to grant a sentence reduction.”); see also Jones, 2020 WL 6817488, at *12 (affirming the district

court’s denial of the defendant’s compassionate release motion where the district court examined

the Section 3553(a) factors and reasoned that the factors weighed against granting the motion

because, among other things, the defendant “had served only two years of his decade-long sentence

[for non-violent drug offenses] and that [the defendant] was a repeat offender”).




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 13 of 14 PageID #: 418
       Accordingly, the Court finds that to grant Defendant compassionate release would create

an unwarranted sentence disparity among defendants with similar records who have been found

guilty of similar conduct. Additionally, a reduction of the Court’s original sentence would also fail

to reflect the seriousness of the offense Defendant committed and would not provide a just

punishment for his conduct. It would also undermine the Court’s attempt to use the sentence to

promote respect for the law and serve as a deterrent for criminal conduct.

       For those reasons, the Court finds that the Section 3553(a) factors weigh in favor of denying

Defendant’s Motion.

                                          CONCLUSION

       Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that it would be inappropriate, considering the Section 3553(a) factors.

       For these reasons, the Motion (Doc. No. 62) is DENIED.

       IT IS SO ORDERED.



                                                      _______________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




   Case 3:14-cr-00080 Document 72 Filed 11/23/20 Page 14 of 14 PageID #: 419
